Name: Commission Regulation (EEC) No 543/92 of 3 March 1992 amending Regulation (EEC) No 1149/91 opening a standing invitation to tender for the export of bread-making rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 59/ 12 Official Journal of the European Communities 4. 3 . 92 COMMISSION REGULATION (EEC) No 543/92 of 3 March 1992 amending Regulation (EEC) No 1149/91 opening a standing invitation to tender for the export of bread-making rye held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as last amended by Regulation (EEC) No 3043/91 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 27 February 1992 Germany notified the Commission that it wished to amend the Annex to Regu ­ lation (EEC) No 1149/91 (*), as last amended by Regula ­ tion (EEC) No 383/92 (6) ; whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1149/91 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 288 , 18. 10 . 1991 , p. 21 . O OJ No L 112, 4. 5 . 1991 , p. 36. (6) OJ No L 43, 19. 2. 1992, p. 7. 4. 3 . 92 Official Journal of the European Communities No L 59/ 13 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 44 053 Niedersachsen / Bremen 42 560 Nordrhein-Westfalen 1 1 338 Baden-WÃ ¼rttemberg 1 601 '